          Case 1:21-cv-01295-JDB Document 14 Filed 05/12/21 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


    SUNDAY HINTON,

             Plaintiff,

    v.                                          Civil Action No. 21-01295 (JDB)

    DISTRICT OF COLUMBIA,

             Defendant.


                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S
            APPLICATION FOR A TEMPORARY RESTRAINING ORDER

                                  INTRODUCTION

         Plaintiff Sunday Hinton, a transgender inmate in the custody of the

Department of Corrections (DOC), filed this action for injunctive relief to obtain a

transfer to a women’s housing unit, in conformity with her gender identity. 1 Plaintiff

argues, in her Application for Temporary Restraining Order (TRO) [3] that the failure

to transfer her to a women’s housing unit violates the Constitution’s Equal Protection

Clause, Due Process Clause, and the District of Columbia Human Rights Act

(DCHRA). See Plaintiff’s Memorandum in Support of Plaintiff’s Application for a

Temporary Restraining Order and Motion for Preliminary Injunction (Pl.’s Mem.) [3-

1].




1      Due to the expedited schedule set by the Court, the District of Columbia (the
District) reserves the right to supplement this filing as it continues to investigate
plaintiff’s allegations. The District will submit a separate opposition to plaintiff’s
motion for a preliminary injunction.
          Case 1:21-cv-01295-JDB Document 14 Filed 05/12/21 Page 2 of 12




      Despite the relief requested in plaintiff’s TRO, plaintiff on May 7, 2021

expressed to DOC her preference to be housed on a men’s unit with her friend, who

is also a female transgender inmate. Declaration of Charlene Reid (Reid Decl.), Ex. A

¶ 7. And after filing her TRO Application, on May 12, 2021, plaintiff once again

expressed her preference to be housed with her friend on a men’s unit. Id. ¶ 10. That

same day, DOC approved and transferred plaintiff according to her request.

      As a result, plaintiff’s TRO Application is moot. DOC has already

accommodated her requested housing preference, and she was transferred to the

housing unit of her choice. Moreover, plaintiff’s requested relief is inconsistent with

the Prison Litigation Reform Act. See 18 U.S.C. § 3626(a)(2). Finally, plaintiff has not

shown irreparable harm absent immediate relief, or that the balance of the equities

and the public interest weigh in her favor. Plaintiff’s application for a TRO should be

denied.

                                   BACKGROUND

I.    Policies Governing Housing for Transgender Inmates

      DOC enacted a “formal policy for housing ‘transgender, transsexual, intersex,

and gender variant persons who are incarcerated’ … in the wake of the Prison Rape

Elimination Act of 2003.” Richardson v. District of Columbia, 322 F. Supp. 3d 175,

179 (D.D.C. 2018) (citations omitted). 2 DOC’s current policy, “Gender Classification



2      The PREA’s implementing regulations require correctional agencies, among
other things, to establish a risk-screening process for inmates based on individualized
determinations to protect “inmates at high risk of being sexually victimized … .” 28
C.F.R. § 115.42(a), (b). The regulations mandate, among other things, that “[a]


                                           2
        Case 1:21-cv-01295-JDB Document 14 Filed 05/12/21 Page 3 of 12




and Housing,” DOC Policy and Procedure 4020.3G (eff. Oct. 15, 2019) (the Policy),

requires the agency to determine an inmate’s housing “based on his or her

safety/security needs, housing availability, gender identity, and genitalia.” Policy

§ 2b. 3 Once an inmate makes known his or her transgender or intersex status, the

inmate is referred to the Transgender Housing Committee (THC) “to determine the

inmate’s housing based on his or her safety/security needs, housing availability,

gender identity and sex at birth.” Id. at 7. 4

II.    Plaintiff’s Custody

       Ms. Hinton entered the custody of DOC on April 26, 2021. Pl.’s Mem. at 4. On

intake, as required by the Policy, and current pandemic practices, she was housed

alone in a single cell in “enhanced monitoring” for a period of 14 days. Reid Decl. ¶ 6;

see Banks v. District of Columbia, 468 F. Supp. 3d 101, 186 (D.D.C. 2020), appeal




transgender or intersex inmate’s own views with respect to his or her own safety shall
be given serious consideration” but, ultimately, in making housing assignments,
agencies “shall consider on a case-by-case basis whether a placement would ensure
the inmate’s health and safety, and whether the placement would present
management or security problems.” Id. §§ (c), (e).

3       It appears that plaintiff references a superseded policy. See Pl.’s Mem. at 2,
which cites “DOC Policy 4020.3F.” Cf. Exhibit C to Cicurel Decl. (DOC Policy 4020.3E
(eff. Jan. 18, 2018). The current DOC Policy, 4020.3G (eff. Oct. 15, 2019), is available
online at https://doc.dc.gov/publication/gender-classification-and-housing (last
visited May 12, 2021).

4     The THC is composed of the DOC’s Chief Case Manager, a DOC mental health
specialist, a medical practitioner, a mental health clinician, a correctional supervisor,
a case manager, a PREA Coordinator, a representative from the Mayor’s Office on
LGBTQ affairs and a volunteer “who is a member of the transgender community who
is experienced and knowledgeable about transgender issues or an acknowledged
expert in transgender affairs.” Policy § 7h.
                                             3
        Case 1:21-cv-01295-JDB Document 14 Filed 05/12/21 Page 4 of 12




filed, No. 21-5033 (D.C. Cir. Feb. 8, 2021) (attaching DOC Memorandum regarding

COVID-19 Policies and Procedures); Policy § 9. Ms. Hinton declined to be placed in

protective custody, which is available to transgender inmates who fear for their

safety. Pl.’s Mem. at 5; Complaint ¶ 39; Policy § 11(f).

      Ms. Reid of DOC—who also serves on the THC—met with Ms. Hinton on April

30, 2021, to assist her in obtaining grooming materials. Reid Decl. ¶ 7. At that

meeting, Ms. Hinton did not indicate that she wanted to be housed on a women’s unit.

Id.

      On May 7, 2021, Ms. Hinton submitted a grievance request asking to be housed

on the women’s unit. See ECF No. 3-9 (Ex. A). Ms. Reid also met with Ms. Hinton

on May 7. Id. ¶ 8. At that meeting, Ms. Hinton told Ms. Reid that she wanted to be

housed on a men’s unit with her friend, another female transgender inmate. Id. Ms.

Reid told Ms. Hinton that she needed to complete the 14-day intake on the enhanced

monitoring unit due to COVID-19 precautions and that, upon completion of the 14-

day intake, her request for housing would be reviewed. Id. Ms. Reid also told Ms.

Hinton that she would check on bed availability on the requested housing unit. Id.

According to the Application for TRO, however, plaintiff maintains that she requested

to be placed on a women’s housing unit. Pl.’s Mem. at 5.

      Today, May 12, 2021 (three business days after plaintiff filed her request), the

THC met with Ms. Hinton, in person, and conducted an individualized assessment of

plaintiff’s health and safety concerns, as required by PREA and in accordance with




                                           4
        Case 1:21-cv-01295-JDB Document 14 Filed 05/12/21 Page 5 of 12




its Policy. Reid Decl. ¶¶ 9–10. 5 At the meeting, the THC asked Ms. Hinton about her

housing preference and she again expressed her desire to be housed on the unit with

her friend, another female transgender inmate, in a men’s housing unit. Id. ¶ 10. The

THC approved Ms. Hinton’s request, which was subsequently approved by the

Warden. Id. ¶ 10. Later that day, Ms. Hinton was transferred to her chosen housing

unit and placed in a single cell per DOC’s COVID-19 precautions. Id. ¶ 11.

III.   Procedural History

       On May 11, 2021, Ms. Hinton filed this lawsuit against the District alleging

violations of the Equal Protection Clause, Due Process Clause, and the DCHRA.

Compl. [1]. Plaintiff concurrently filed an application for a temporary restraining

order (TRO) [3], and motions for a preliminary injunction [4], and class certification

[7]. In plaintiff’s application for a TRO, plaintiff’s only requested relief is that the

DOC transfer her to a women’s housing unit. Pl.’s Mem. at 15. Plaintiff separately

requested that the Court shorten the District’s time to respond to plaintiff’s

application for a TRO [5], allowing the District approximately one day to respond to

plaintiff’s TRO application; the Court granted plaintiff’s motion for expedited

briefing. See May 11, 2021 Minute Order. 6




5     The members of the THC present were Ms. Reid, Ms. Traci Outlaw from Unity
Health Care, Mr. Charles Akinboyewa, Chief of Case Management for DOC, and Lt.
Danielle Moore of the Operations Division of DOC. Reid Decl. ¶ 9.
6     The District has additionally learned that plaintiff filed, on May 12, 2021, an
Emergency Motion for Immediate Release in D.C. Superior Court. See Docket, United
States v. Hinton, Case No. 2021 CF3 002366 (D.C. Super. Ct. May 12, 2021).

                                           5
        Case 1:21-cv-01295-JDB Document 14 Filed 05/12/21 Page 6 of 12




                                  LEGAL STANDARD

       A temporary restraining order “is ‘an extraordinary remedy that may only be

awarded upon a clear showing that the plaintiff is entitled to such relief.’” Sherley v.

Sebelius, 644 F.3d 388, 393 (D.C. Cir. 2011) (quoting Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 22 (2008)). “The same standards apply for both temporary restraining

orders and preliminary injunctions.” Experience Works, Inc. v. Chao, 267 F. Supp. 2d

93, 96 (D.D.C. 2003).

       A plaintiff seeking a TRO must establish that: (1) “[s]he is likely to succeed on

the merits”; (2) “[s]he is likely to suffer irreparable harm in the absence of preliminary

relief”; (3) “the balance of equities tips in [her] favor”; and (4) “an injunction is in the

public interest.” Sherley, 644 F.3d at 392. Because injunctive relief is an

extraordinary remedy, a plaintiff seeking such relief must prove all four prongs of the

standard before relief can be granted. In re Navy Chaplaincy, 738 F.3d 425, 428 (D.C.

Cir 2013); Winter, 555 U.S. at 22. The plaintiff bears the burden of doing so. Davis v.

Pension Benefit Guar. Corp., 571 F.3d 1288, 1292 (D.C. Cir. 2009).

                                      ARGUMENT

I.     Plaintiff Is Not Likely To Succeed on the Merits of Any of Her Claims Because
       Her Requested Relief Is Moot.

       Demonstrating a likelihood of success on the merits is a free-standing

requirement for a TRO, Sherley, 644 F.3d at 393 (quotation omitted), and “a failure

to show a likelihood of success on the merits is alone sufficient to defeat a [motion for

TRO],” Smith v. Henderson, 944 F. Supp. 2d 89, 96 (D.D.C. 2013). The Court need not

conclude that plaintiff will lose on the merits, only that she has not met the

                                             6
           Case 1:21-cv-01295-JDB Document 14 Filed 05/12/21 Page 7 of 12




extraordinary burden of showing a clear entitlement to immediate, extraordinary

relief. Sweis v. U.S. Foreign Claims Settlement Comm’n, 950 F. Supp. 2d 44, 48

(D.D.C. 2013). Plaintiff must show not merely that success is a “possibility” but that

it is “likely.” Winter, 555 U.S. at 20–22. Here, plaintiff has not met her burden; she

has not demonstrated that success on the merits is likely because her requested relief

is moot.

      The most fundamental limit to federal court authority is supplied by Article III

of the Constitution and provides that the federal judicial power reaches only “Cases”

and “Controversies.” U.S. Const. art. III, § 2; see Clapper v. Amnesty Int’l, 568 U.S.

398, 408 (2013) (“[n]o principle is more fundamental”). Even if the litigation posed a

live controversy when filed, “the [mootness] doctrine requires a federal court to

refrain from deciding it if events have so transpired that the decision will neither

presently affect the parties’ rights nor have a more-than-speculative chance of

affecting them in the future.” O’Shea v. Littleton, 414 U.S. 488, 494 (1974) (internal

quotation omitted). Declaratory relief cannot be granted once the underlying case or

controversy dissipates. See Conyers v. Reagan, 765 F.2d 1124, 1127 (D.C. Cir. 1985)

(“The Article III case or controversy requirement is as applicable to declaratory

judgments as it is to other forms of relief.”); see also McBryde v. Comm. to Review

Circuit Council Conduct & Disability Orders of Judicial Conference, 264 F.3d 52, 55

(D.C. Cir. 2001) (recognizing requests for declaratory relief are moot when “events

outrun the controversy such that the court can grant no meaningful relief”). And

“[c]orrective action by an agency is one type of subsequent development that can moot



                                          7
          Case 1:21-cv-01295-JDB Document 14 Filed 05/12/21 Page 8 of 12




a previously justiciable issue.” Pub. Emps. for Enviro. Responsibility v. Nat’l Park

Serv., No. 19-3629, 2021 WL 1198047, *5 (D.D.C. Mar. 30, 2021) (quoting NRDC v.

U.S. Nuclear Reg. Comm’n, 680 F.2d 810, 814 (D.C. Cir. 1982)).

      As described above, the District has already placed Ms. Hinton in her preferred

housing unit. Ms. Hinton expressed her desire to be housed with her friend, another

female transgender inmate, on a men’s housing unit. Reid Decl. ¶ 10. The THC and

the Warden approved that request today, May 12, 2021. Id. These subsequent

developments have made it “impossible for [the] court to grant any effectual

relief.” Chafin v. Chafin, 568 U.S. 165, 172 (2013). The Court “cannot order the

appellee departments to do something they have already done.” Better Gov’t Ass’n v.

Dep’t of State, 780 F.2d 86, 91 (D.C. Cir. 1986); see Indian River Cty. v. Rogoff, 254

F. Supp. 3d 15, 18 (D.D.C. 2017) (“A party may lack a legally cognizable interest in

the outcome ‘when, among other things, the court can provide no effective remedy

because    a   party   has   already   obtained   all   the   relief   it   has   sought.’”)

(quoting Conservation Force, Inc. v. Jewell, 733 F.3d 1200, 1204 (D.C. Cir. 2013)).

      Moreover, “well-settled case law . . . requires a court to presume that

government officials will conduct themselves properly and in good faith,” In re Navy

Chaplaincy, 850 F. Supp. 2d 86, 94 (D.D.C. 2012), and here, there is no evidence and

no reasonable expectation that the alleged violation will recur given plaintiff’s

placement in the location of her choosing, see Zukerman v. USPS, 961 F.3d 431, 443

(D.C. Cir. 2020) (“[I]t is generally not appropriate to provide injunctive or declaratory

relief from a superseded law.” (citing Initiative & Referendum Inst. v. USPS, 685 F.3d



                                           8
        Case 1:21-cv-01295-JDB Document 14 Filed 05/12/21 Page 9 of 12




1066, 1074 (D.C. Cir. 2012))); Daskalea v. Wash. Humane Soc’y, 710 F. Supp. 2d 32,

40 (D.D.C. 2010) (finding no live controversy where prior version of statute was “no

longer in force” and there was no allegation that the prior version “continue[d] to have

any residual effect”); cf. Citizens for Responsibility and Ethics in Wash. v. Wheeler,

352 F. Supp. 3d 1, 13 (D.D.C. 2019) (“[W]here the defendant is a government actor—

and not a private litigant—there is less concern about the recurrence of objectionable

behavior.” (citing cases)).

II.    The Requested Relief Is Inconsistent with the Prison Litigation Reform Act
       (PLRA).

       The PLRA’s strict limits on preliminary injunctive relief apply to this “civil

action with respect to prison conditions.” 18 U.S.C. § 3626(a)(2); see id. § 3626(g)(2),

(5) (defining “prison” as “any Federal, State, or local facility that incarcerates or

detains juveniles or adults accused of, convicted of, sentenced for, or adjudicated

delinquent for, violations of criminal law”). The PLRA constrains the authority of

courts to order preliminary injunctive relief, requiring that such relief “be narrowly

drawn, extend no further than necessary to correct the harm the court finds requires

preliminary relief, and be the least intrusive means necessary to correct that harm.”

18 U.S.C. § 3626(a)(2). The PLRA builds upon the already well-established rule that

injunctive relief must be “narrowly tailored to remedy the specific harm shown.” Nev.

Dep’t of Health & Human Servs. v. U.S. Dep’t of Health & Human Servs., 435 F.3d

326, 330 (D.C. Cir. 2006); see District of Columbia v. U.S. Dep’t of Agric., No. 20-119,

2020 WL 1236657 at *12 (D.D.C. 2020) (observing that “injunctive relief should be no

more burdensome to the defendant than necessary to provide complete relief to the

                                           9
       Case 1:21-cv-01295-JDB Document 14 Filed 05/12/21 Page 10 of 12




plaintiffs”) (quoting Califano v. Yamasaki, 442 U.S. 682, 702 (1979)).

      Even assuming that the Court finds that plaintiff has sufficiently shown some

constitutional harm that must be immediately corrected, plaintiff’s requested relief

would impinge on DOC’s authority and responsibility to keep its residents safe. See

Farmer v. Brennan, 511 U.S. 825, 833 (1994) (“[P]rison officials have a duty . . . to

protect prisoners from violence at the hands of other prisoners.”) (internal quotation

marks and citation omitted). Upon intake, to contain potential spread of the COVID-

19 virus, DOC housed plaintiff in a single cell for approximately two weeks, consistent

with DOC’s pandemic response policies to house new inmates on enhanced

monitoring units prior to transfer to the general population. Reid Decl. ¶ 6. DOC then

conducted an individualized assessment of plaintiff’s housing needs—with plaintiff

present and given an opportunity to be heard—and granted her request to be housed

in a men’s housing unit. Id. ¶¶ 9–11. Requesting, as plaintiff does in her application

for TRO, that THC reach a conclusion that contradicts its decision and plaintiff’s

housing preferences would extend the Court’s reach into DOC’s operations further

than necessary, and would not constitute the least intrusive means. Thus, the

requested relief well exceeds what is permissible under the PLRA. Cf. Valentine v.

Collier, 956 F.3d 797, 806 (5th Cir. 2020) (per curiam) (“These may be salutary health

measures. But that level of micromanagement, enforced upon threat of contempt,

does not reflect the principles of comity commanded by the PLRA.”).




                                          10
       Case 1:21-cv-01295-JDB Document 14 Filed 05/12/21 Page 11 of 12




III.   The Remaining Factors Weigh in Favor of Plaintiff Because She Has Obtained
       Her Preferred Housing

       Plaintiff cannot demonstrate irreparable harm. The D.C. Circuit has held that

“failure to demonstrate irreparable harm is grounds for refusing to issue [injunctive

relief], even if the other three factors entering the [TRO] calculus merit such relief.”

Nat’l Min. Ass’n v. Jackson, 768 F. Supp. 2d 34, 50 (D.D.C. 2011) (internal citation

and quotation marks omitted). If a party fails to make a sufficient showing of

irreparable injury, a court may deny a motion for preliminary relief without

considering the other factors. CityFed Fin. Corp. v. Office of Thrift Supervision, 58

F.3d 738, 747 (D.C. Cir. 1995). Here, plaintiff has not met this burden. As discussed

above, DOC has already granted plaintiff’s request to be transferred to her preferred

housing.

       Even if a movant demonstrates a likelihood of success and irreparable injury,

the Court still must balance the equities between the parties and consider the public

interest. Open Tech. Fund v. Pack, 470 F. Supp. 3d 8, 31 (D.D.C. 2020). Those two

factors “merge when the Government is the opposing party.” Nken v. Holder, 556 U.S.

418, 435 (2009). Here, the balance of the equities and the public interest weigh in

DOC’s favor, and counsel against granting extraordinary mandatory injunctive relief

that plaintiff herself does not request.

                                    CONCLUSION

       For the foregoing reasons, the Court should deny plaintiff’s application for a

temporary restraining order.




                                           11
      Case 1:21-cv-01295-JDB Document 14 Filed 05/12/21 Page 12 of 12




Dated: May 12, 2021.        Respectfully submitted,

                            KARL A. RACINE
                            Attorney General for the District of Columbia

                            /s/ Fernando Amarillas
                            FERNANDO AMARILLAS [974858]
                            Acting Deputy Attorney General
                            Public Interest Division

                            /s/ Pamela Disney
                            PAMELA DISNEY [1601225]
                            BRENDAN HEATH [1619960]
                            Assistant Attorneys General
                            ANDREW J. SAINDON [456987]
                            Senior Assistant Attorney General
                            Equity Section
                            400 Sixth Street, N.W., Suite 10100
                            Washington, D.C. 20001
                            (202) 807-0371
                            pamela.disney@dc.gov

                            Counsel for Defendant




                                    12
